ONE COMPASS ADVISORS Code of Ethics GENERAL One Compass Advisors (the “Adviser”) serves as the investment adviser to the New Covenant Funds (“the Trust”) and other clients and has adopted this Code of Ethics pursuant to the requirements of Rule 17j-1 under the Investment Company Act of 1940, as amended (the “1940 Act”) and Section 204A of the Investment Advisers Act of 1940 (“the Adviser’s Act”).This Code of Ethics also requires compliance with other federal securities laws including the Securities
